Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 16, 2018

The Court of Appeals hereby passes the following order:

A18D0244. LABARRION HARRIS v. THE STATE.

      In 2011, Labarrion Harris pleaded guilty to armed robbery, aggravated assault
with a handgun, aggravated battery, and possession of a firearm. His convictions and
sentence were affirmed on appeal in an unpublished opinion. See Case No.
A14A0811 (affirmed September 22, 2014). Harris subsequently filed a motion to
vacate a void judgment,1 which the trial court summarily denied. He filed a timely
application for discretionary review in the Supreme Court of Georgia, raising
constitutional challenges to the enactment of the Georgia Code sections under which
he was convicted. The Supreme Court found that the application “fail[ed] to present
a novel constitutional issue sufficient to invoke” its jurisdiction and transferred the
case to this Court. See Case No. S18D0466 (transferred December 5, 2017).2 We lack
jurisdiction.
      Based on his application, it appears that Harris’s motion to vacate a void
judgment was, in substance, a motion to vacate or set aside his convictions. The
Supreme Court, however, has made clear that a motion seeking to challenge an

      1
         In violation of this Court’s rules, Harris has failed to include with his
application a copy of his motion and any response to his motion. See Court of
Appeals Rule 31 (e) (“The applicant shall include with the application a copy of any
petition or motion that led directly to the order or judgment being appealed and a
copy of any responses to the petition or motion.”).
      2
        Harris also filed a direct appeal, challenging the trial court’s denial of his
motion to vacate a void sentence, which was dismissed. See Case No. A18A0837
(dismissed January 4, 2018).
allegedly invalid or void judgment of convictions “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010). Because Harris is not authorized to collaterally
attack his convictions in this manner, this appeal is hereby DISMISSED. See id.;
Harper v. State, 286 Ga. 216, 218 (2) (686 SE2d 786) (2009).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/16/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.